Citation Nr: 0806684	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  00-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of hypertension 
as caused by VA hospitalization or medical or surgical 
treatment on and after August 1993.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of vision 
disorder as caused by VA hospitalization or medical or 
surgical treatment on and after August 1993.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of a pinched 
right shoulder nerve as caused by VA hospitalization or 
medical or surgical treatment on and after August 1993.

4.  Entitlement to an increased rating for service-connected 
residuals of a tick bite, furunculosis in the right groin 
area, in excess of 10 percent prior to May 18, 2004, and in 
excess of 30 percent from May 18, 2004.

5.  Entitlement to an initial compensable rating for service-
connected scarring and entrapment of cutaneous nerves of the 
right groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In 
October 1999, the RO granted service connection for scarring 
and entrapment of cutaneous nerves, right groin, claimed as 
nerve damage and ejaculation problems, and initially rated as 
noncompensably (0 percent) disabling.  The veteran appealed 
the issue of initial evaluation.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In June 2000, the RO denied claims of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for hypertension, a vision disorder, and a pinched right 
shoulder nerve.

Although the Board recognizes that the Board identified one 
of the issues on appeal in November 2001 as entitlement to an 
increased disability rating for residuals of a tick bite, 
furunculosis in the right groin area, currently evaluated as 
10 percent disabling, the Board's review of the record 
reflects that this issue was denied in a Board decision dated 
in February 1998, that the denial of this claim had not been 
timely appealed, and that a new claim for an increased rating 
with respect to this disability had not been filed and 
perfected for appellate review as of the Board's remand in 
November 2001.  Consequently, at best, the Board finds that 
the Board recognized an inferred claim for an increased 
rating in November 2001, and that the June 2003 supplemental 
statement of the case constituted the initial adjudication of 
this inferred claim.  The Board further finds that it may 
construe the service representative's brief of September 2003 
as a notice of disagreement with the June 2003 supplemental 
statement of the case.  However, while the Board has further 
considered recognizing the November 2004 supplemental 
statement of the case as the statement of the case with 
respect to this claim, since the Board is unable to locate a 
document that can in turn act as the veteran's substantive 
appeal, given the confusing procedural history, the Board 
finds that it has no alternative but to remand this issue for 
the issuance of an appropriate statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  As noted on the 
title page of this decision, as a result of the grant of a 30 
percent rating for this disability, effective from May 18, 
2004, the issue on appeal will now include consideration of 
entitlement to a rating in excess of 10 percent prior to May 
18, 2004.

Finally, with respect to claims for a total disability rating 
based on individual unemployability (TDIU) filed in January 
2002, and a rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD), as a result of the grant of service 
connection for schizophrenia and a depressive disorder, and a 
100 percent rating for PTSD, effective from September 1999, 
the Board finds that the veteran's subsequent claim for TDIU 
was rendered moot because there was no longer any issue in 
controversy for which benefits could be granted.  Therefore, 
the Board finds that the RO was correct in not including 
either of these issues in the certification of appeal filed 
in August 2007.

The issues of entitlement to an increased rating for service-
connected residuals of a tick bite, furunculosis in the right 
groin area, and entitlement to a higher (compensable) initial 
disability rating for service-connected scarring and 
entrapment of cutaneous nerves of the right groin, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that the 
veteran does not have additional disability of hypertension 
that was caused by carelessness, negligence, lack of skill, 
or errors in judgment, or similar instances of fault on the 
part of VA on and after August 1993, or that was caused by an 
unforeseen event.  

2.  The competent evidence of record demonstrates that the 
veteran does not have additional disability of a vision 
disorder that was caused by carelessness, negligence, lack of 
skill, or errors in judgment, or similar instances of fault 
on the part of VA on and after August 1993, or that was 
caused by an unforeseen event.  

3.  The competent evidence of record demonstrates that the 
veteran does not have additional disability of a pinched 
right shoulder nerve that was caused by carelessness, 
negligence, lack of skill, or errors in judgment, or similar 
instances of fault on the part of VA on and after August 
1993, or that was caused by an unforeseen event.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of hypertension, 
as caused by VA hospitalization or medical or surgical 
treatment on and after August 1993, have not been met.  38 
U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2007).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of a vision 
disorder, as caused by VA hospitalization or medical or 
surgical treatment on and after August 1993, have not been 
met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.361, 4.9 
(2007).

3.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of a pinched 
right shoulder nerve, as caused by VA hospitalization or 
medical or surgical treatment on and after August 1993, have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The original claims for compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension, a vision disorder, and a 
pinched right shoulder nerve were initiated prior to the 
enactment of the VCAA and initially denied in a June 2000 
rating decision.  An April 2004 letter advised the veteran of 
the VCAA, including the types of evidence and/or information 
necessary to substantiate his claims and the relative duties 
upon himself and VA in developing his claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims were 
readjudicated on the merits in November 2004, June 2006, and 
July 2007 supplemental statements of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).  Additional VCAA notice was also 
contained within October 2006 correspondence, which provided 
notice on the issue of establishing a disability rating and 
the effective date of an award.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); VAOPGCPREC 8-2003; Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  The Board further notes that the 
veteran has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  In this 
regard, although the Board recognizes that the veteran has 
been provided with only the regulations applicable to 
38 U.S.C.A. § 1151 claims filed prior to October 1, 1997 
(38 C.F.R. § 3.358), and the veteran's claims were clearly 
filed after that date, these provisions correctly direct the 
veteran to the regulations applicable to his claim, and the 
veteran was advised of the correct statutory law applicable 
to his claims in the VCAA letter of April 2004.  In addition, 
the new regulations (38 C.F.R. § 3.361) were promulgated in 
order to be consistent with the statutory requirement of 
fault, and as will be shown more fully below, the veteran's 
claims are alternatively deficient based on the lack of a 
showing of additional disability attributable to VA 
treatment.  Consequently, because the veteran's claims would 
fail regardless of whether or not there was fault by VA, the 
lack of actual verbatim notice of the applicable regulations 
is not prejudicial to the veteran.  Thus, for the above 
reasons, the Board finds that remand of these claims for 
actual verbatim notice of the applicable regulations is not 
required in this matter.  The veteran has also not indicated 
any intention to provide additional evidence in support of 
his claims, and has not requested that VA assist him in 
obtaining any other evidence.  For these reasons, the Board 
finds that VA has satisfied its duty to notify and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2007); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

II.  Entitlement to Compensation under 38 U.S.C.A. § 1151

Background 

A review of the testimony and statements of the veteran 
reflects that he essentially asserts that he has 
hypertension, a vision disorder, and a pinched right shoulder 
nerve or other right shoulder disability because of 
negligence associated with antibiotics and other treatment 
used by VA to treat the veteran's service-connected 
furunculosis in the right groin area in or after August 1993.

VA treatment records from early August 1993 reflect that 
physical examination revealed a three centimeter intradermal 
and deep area of induration on the right inguinal fold 
proximal to the scrotum, and that, with pressure, there was 
one droplet of serosanguinous exudate from the pore.  Blood 
pressure at this time was 184/112.  The assessment included 
chronic drainage, possible residual cyst at old surgical site 
of abscess drainage, and elevated blood pressure, rule out 
hypertension.  In an addendum note, the examiner stated that, 
in spite of the veteran's belief that this lesion was caused 
by a tick, the history and physical examination were 
consistent with lymphogranuloma venerum.  The veteran was 
given Doxycycline at 10 milligrams to be taken by mouth twice 
daily for a period of three weeks.  On the following day, the 
assessment included untreated hypertension and 
lymphogranuloma venerum.  Four days later, the veteran 
complained that the inguinal mass was still draining, and 
this was confirmed on physical examination.  The assessment 
was hypertension and chronic draining mass for the previous 
20 years, possible fistula secondary to old abscess versus 
lymphogranuloma venerum.  

Approximately one week later, the veteran returned for 
further evaluation, and it was noted that the Doxycycline had 
resulted in little improvement.  At this time, the wound was 
treated with incision and drainage, and some of the tissue 
was sent out for biopsy.  Four days later, the veteran wanted 
his dressing changes, and physical examination revealed 
minimal puss and no surrounding erythema.  The veteran also 
reported recurrent right shoulder pain above and medial to 
the scapula area since carrying a machine gun in Vietnam.  
Physical examination revealed normal range of motion.  The 
assessment was hypertension, slowly improving, chronic right 
groin abscess (possible old lymphogranuloma venerum) now 
status post drainage, requiring daily packing, and recurrent 
mild muscle spasm, right shoulder.  At the end of the month, 
the surgery site was noted to be almost healed.  

A VA treatment record from September 1993 reflects that the 
veteran complained of right shoulder pain following surgery 
to his right groin related to a tick bite.  The diagnostic 
impression was normal examination.

VA skin examination in September 1993 revealed that the 
veteran reported having a sore in the area of a tick bite in 
the right groin treated in the past with surgical incision 
and drainage with antibiotics.  The veteran stated that four 
to six weeks earlier, he underwent incision and drainage of a 
lesion that was left open and packed for healing.  Physical 
examination revealed a 1 millimeter ice pick scar located in 
the right groin with a 1 to 2 centimeter subcutaneous nodule.  
The veteran was noted to be without other complaints, and 
there was no fever or chills associated with enlargement of 
the sore.  The diagnosis was tick bite and furunculosis at 
right groin site.  

VA treatment records from December 1993 reflect that the 
veteran complained of chronic right shoulder pain.  The pain 
reportedly began after surgery on the veteran's groin.  The 
provisional diagnosis was right shoulder bursitis/tendonitis.  
X-rays of the shoulder were normal.  The impression was mild 
cervical spondylosis.  At the end of the month, the veteran 
underwent another incision and drainage of the right groin 
lesion.  

VA skin examination in January 1997 revealed an impression of 
no evidence of active furunculosis but the existence of a 
small dilated pore, possibly a residual or scarred inclusion 
cyst with no signs of purulence or infection.  The plan was 
to continue topical antifungals and adding topical antifungal 
powder to the site.  

VA scars examination in September 1999 revealed a diagnosis 
of status post tick bite of the right groin with recurrent 
abscesses requiring multiple incision and drainage procedures 
with residual tenderness in the right groin.  

At the veteran's hearing at the RO in August 2000, the 
veteran's representative contended that VA treatment the 
veteran received on August 6 and August 10, 1993 had caused 
him to have problems with hypertension, vision problems, and 
pinched nerves (transcript (T.) at p. 1).  More specifically, 
the veteran stated that he was prescribed Doxycyline at that 
time, and that six to seven days later, he began having 
vision problems (T. at p. 2).  He also claimed that this 
medication caused him to have hypertension and pinched nerves 
(T. at p. 4).  He denied any such problems prior to the 
administration of that antibiotic (T. at p. 4).  He also 
denied having taken that drug prior to August 1993 (T. at p. 
5).  

April 2002 VA x-rays of the right shoulder were normal.  
April 2002 VA peripheral nerves examination revealed no 
neurological problems.

April 2002 VA hypertension examination revealed an impression 
that included systemic hypertension and hypertensive heart 
disease.

July 2002 VA eye examination revealed a diagnosis of 
farsightedness and presbyopia, bilaterally, and slight 
dystrophy of retina secondary to tobacco and alcohol.  The 
examiner noted his review of the claims folder, which 
included the August 1993 records that documented the 
treatment of the veteran's right groin lesion with 
Doxycycline and subsequent incisions and drainage.  
Examination at this time revealed no evidence of active 
furunculosis.  There was a small dilated pore, which was 
possibly a residual/scarred inclusion cyst.  The examiner 
noted that Doxycycline was a broad-spectrum antibiotic 
indicative for the treatment of lymphogranuloma venerum.  He 
further noted that the Merck manual did not mention visual 
disorders as possible side effects.  The examiner noted that 
Bicellin was added on August 20, 1993.  The examiner 
concluded that the veteran's visual defect was due to 
advancing age, farsightedness, and presbyopia corrected with 
bifocal glasses.  There was slight alteration of the retina 
that the examiner believed was directly related to prolonged 
alcohol and tobacco usage, hypertension, diabetes, and 
hyperlipidemia.  The examiner stated that they could not be 
related directly or indirectly to antibiotic usage for 
lymphogranuloma venerum, nor to negligence or lack of proper 
[care], [errors] in judgment, or similar instances of fal[t].  
The examiner also concluded that a nervous condition and 
hypertension could not be associated with lymphogranuloma 
venerum or alleged tick bites, Doxycycline, or the need for 
glasses.  The examiner also noted that presbyopia was 
associated with aging.

October 2002 VA hypertension examination revealed that 
available medical records and the claims folder were also 
reviewed by this examiner.  The examiner stated that it was 
unlikely that this veteran's hypertension, vision disorder, 
and shoulder nerve disorder were caused by treatment with 
Doxycycline on August 5, 1993.

Analysis

In this case, the appellant's claim for compensation under 
38 U.S.C.A. § 1151 was received in March 2000.  Because the 
appellant's claim was filed on or after October 1, 1997, the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination), and implementing regulations at 38 C.F.R. 
§ 3.358, are not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and 
(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2007).

After a review of the evidence, the Board finds that the 
weight of the competent evidence demonstrates no additional 
disability of hypertension, vision disorder, or right 
shoulder disorder on or after August 1993 that is caused by 
VA medical treatment of the veteran's right groin 
furunculosis.  The evidence shows that the veteran had 
elevated blood pressure in August 1993, prior to the 
veteran's use of Doxycycline, and no examiner has related the 
onset of hypertension to VA treatment.  Although the record 
contains a provisional diagnosis of right shoulder 
bursitis/tendonitis in 1993, x-rays of the right shoulder 
have been consistently normal, and peripheral nerves 
examination April 2002 did not reveal any neurological 
problems.  The vision disorder of refractive error diagnosed 
at the time of the veteran's VA eye examination in July 2002 
is not a disability for VA benefits purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  The record reflects that the veteran and 
his representative have received notice of their need to 
produce evidence of identifiable disability that was actually 
and proximately caused by VA hospitalization or medical or 
surgical treatment, and the record does not contain such 
evidence.

In support of the veteran's claims the Board has considered 
the veteran's own statements and contentions to the effect 
that VA medical treatment caused his hypertension, a vision 
disorder, and pinched right shoulder nerve; however, there is 
no evidence of any relevant current diagnosis or finding that 
the claimed additional disabilities were actually or 
proximately caused by the use of Doxycycline in 1993 or any 
other treatment administered by VA.  

The Board has considered that the veteran is competent to 
testify about any symptoms that he experiences at any time, 
which includes those symptoms that are capable of lay 
observation; however, as a layperson, the veteran is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion purporting to 
relate claimed additional disabilities to VA medical 
treatment is entitled to no weight.  Furthermore, it has not 
been demonstrated that the veteran possesses the requisite 
knowledge, skill, training, or education to qualify as a 
medical expert in order for such statements as to causation 
of the claimed additional disabilities to be considered 
competent evidence.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
In short, the veteran's own speculations as to medical 
matters are without any probative value.

As for the treatment records themselves, as indicated, the 
treatment records are not reflective of identifiable 
hypertension, a vision disorder, or right shoulder disability 
that was in fact caused by VA carelessness, negligence, lack 
of skill, or errors in judgment, or similar instances of 
fault on the part of VA on and after August 1993.  The 
veteran has not contended that the claimed additional 
disabilities were actually or proximately caused by an 
unforeseen event.  

In addition, although appellant had not provided medical 
evidence demonstrating that VA treatment actually or 
proximately caused any current hypertension, vision disorder, 
or right shoulder disorder, and/or that the VA medical 
treatment afforded the veteran was careless, negligent, 
lacking in skill, or involved errors in judgment or similar 
instances of fault on the part of VA, the Board sought 
relevant opinions in July and October 2002, which did not 
result in a current diagnosis of hypertension, a vision 
disorder, or right shoulder disability that was found to be 
related to VA's use of Doxycyline or other VA treatment.  
Instead, the July 2002 VA eye examiner concluded that the 
veteran's visual defect was due to advancing age, 
farsightedness, and presbyopia corrected with bifocal 
glasses; that slight alteration of the retina was directly 
related to prolonged alcohol and tobacco usage, hypertension, 
diabetes, and hyperlipidemia; and that a nervous condition 
and hypertension could not be associated with lymphogranuloma 
venerum or alleged tick bites, Doxycycline, or the need for 
glasses.  Similarly, the October 2002 VA hypertension 
examiner opined that it was unlikely that this veteran's 
hypertension, vision disorder, and shoulder nerve disorder 
were caused by treatment with Doxycycline on August 5, 1993.  
There is no medical opinion in the record that disputes the 
opinions of the July and October 2002 examiners.

The July 2002 VA eye examiner also specifically indicated 
that the veteran's problems could not be related directly or 
indirectly to antibiotic usage for lymphogranuloma venerum, 
nor to negligence or lack of proper care, errors in judgment, 
or similar instances of fault.  Thus, even if the Board were 
to conclude that there was evidence of some additional 
hypertension, vision disorder, or right shoulder disability 
related to VA treatment, the preponderance of the evidence 
would still be against the claim.

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence is against a finding that 
any current hypertension, vision disorder, and pinched right 
shoulder nerve resulted in additional disability that was 
actually and proximately caused by carelessness, negligence, 
lack of skill, errors in judgment, or similar instances of 
fault on the part of VA.  Accordingly, the claims for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disabilities of hypertension, a vision disorder, 
and a pinched right shoulder nerve, as caused by VA 
hospitalization or medical or surgical treatment on and after 
August 1993, must be denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of hypertension as caused by VA 
hospitalization or medical or surgical treatment on and after 
August 1993 is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of vision disorder as caused by VA 
hospitalization or medical or surgical treatment on and after 
August 1993 is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of a pinched right shoulder nerve as 
caused by VA hospitalization or medical or surgical treatment 
on and after August 1993 is denied.




REMAND

With respect to the issue of entitlement to an increased 
rating for service-connected residuals of a tick bite, 
furunculosis in the right groin area (in excess of 10 percent 
prior to May 18, 2004, and in excess of 30 percent from May 
18, 2004), the Board finds that, in its remand of November 
2001, the Board recognized an inferred increased rating 
claim, and the June 2003 supplemental statement of the case 
constituted the initial adjudication of this inferred claim.  
The Board further finds that it may construe the service 
representative's brief of September 2003 as a notice of 
disagreement with the June 2003 supplemental statement of the 
case.  Consequently, the Board finds that it is now required 
to remand this issue for the issuance of an appropriate 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

As for the remaining issue of entitlement to an initial 
compensable rating for service-connected scarring and 
entrapment of cutaneous nerves of the right groin, the Board 
notes that the last relevant VA examination with respect to 
this disability was conducted in August and September 1999.  
The Board finds that the veteran should be furnished with a 
more recent VA examination to determine the current nature 
and severity of this service-connected disability.

Accordingly, the issues entitlement to an increased rating 
for service-connected residuals of a tick bite, furunculosis 
in the right groin area, and entitlement to a higher 
(compensable) initial disability rating for service-connected 
scarring and entrapment of cutaneous nerves of the right 
groin, are REMANDED for the following action:

1.  Make arrangements to obtain any 
additional VA outpatient treatment 
records for the veteran dated since 
June 2007.

2.  Following the above development, 
the veteran should be afforded a VA 
neurological examination.  The claims 
folder and a copy of this Remand must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated studies, to 
include neurological studies and/or x-
rays, should be performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected scarring and 
entrapment of cutaneous nerves of the 
right groin.  The examiner should 
identify any nerve(s) affected by the 
veteran's service-connected disability.  
The examiner should discuss the extent, 
if any, of paralysis of the nerves 
involved.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Readjudicate the issue of 
entitlement to a higher (compensable) 
initial disability rating for service-
connected scarring and entrapment of 
cutaneous nerves of the right groin.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
should be given the opportunity to 
respond thereto.

4.  Finally, issue a statement of the 
case with respect to the issue of 
entitlement to an increased rating for 
service-connected residuals of a tick 
bite, furunculosis in the right groin 
area (in excess of 10 percent prior to 
May 18, 2004, and in excess of 30 percent 
from May 18, 2004).  The veteran and his 
representative should be advised of the 
need to file a substantive appeal if the 
veteran wishes to complete an appeal as 
to this increased rating issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is advised that failure to 
appear for the VA examination may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2007).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


